Slip Op. 07-118
           UNITED STATES COURT OF INTERNATIONAL TRADE

______________________________
                              :
CHANGCHUN PILKINGTON SAFETY   :
GLASS CO., LTD., ET AL.,      :     Before:   Richard K. Eaton,
                              :               Judge
               Plaintiffs,    :
                              :
          v.                  :     Consol. Court No. 02-00312
                              :
UNITED STATES,                :
                              :
               Defendant,     :
                              :
          and                 :
                              :
PPG INDUSTRIES, INC., ET AL., :
                              :
               Deft.-Ints.    :
______________________________:

                              JUDGMENT

     Before the court are the Final Results of Redetermination

Pursuant to Court Remand (“Fourth Remand Results”) in Fuyao Glass

Industry Group Co. v. United States, Consol. Court No. 02-002821

(Orders of Nov. 2, 2006 & Dec. 19, 2006) (“Fuyao IV”); the

comments of Shenzhen CSG Autoglass Co., Ltd. (“CSG”), the

successor company to plaintiff Benxun Automotive Glass Co., Ltd.

(“Benxun”); the comments of plaintiffs Changchun Pilkington

Safety Glass Co., Ltd., Guilin Pilkington Safety Glass Co., Ltd.

and Wuhan Yaohua Pilkington Safety Glass Co., Ltd. (“Pilkington

Plaintiffs”); and the United States’ response to CSG’s and the


     1
          On January 8, 2007, the court severed Court Nos. 02-
00282 and 02-00321 from the consolidated action, and designated
Court No. 03-00312 as the lead case, under which Court No. 02-319
and Court No. 02-00320 were consolidated.
Consol. Court No. 02-00312                                Page 2

Pilkington Plaintiffs’ comments.

     In Fuyao IV, the court remanded this matter to the United

States Department of Commerce (“Commerce”) for the purpose of

devising a reasonable methodology to calculate an antidumping

margin for the Pilkington Plaintiffs and Benxun, taking into

consideration the zero margins assigned to Fuyao and Xinyi.        See

Order of 12/19/06.

     On remand, Commerce identified the control numbers

(“CONNUMs”)2 shared by the Pilkington Plaintiffs, Benxun, Fuyao

and Xinyi, as reported in their questionnaire responses, and

“impute[d] Fuyao’s and Xinyi’s CONNUM-specific margins to the

matching CONNUMs of [the Pilkington Plaintiffs] and Benxun.”

Fourth Remand Results at 8.   Commerce then weight-averaged those

CONNUM-specific margins, which resulted in the de minimis

antidumping margin of 1.47 percent for the Pilkington Plaintiffs

and Benxun.   Neither the Pilkington Plaintiffs nor CSG contest

the Fourth Remand Results.

     In light of the foregoing, and Commerce having duly complied

with the court’s directive in Fuyao IV, it is hereby




     2
          Commerce defined a CONNUM as a products’s unique
combination of physical characteristics. See Fourth Remand
Results at 6.
Consol. Court No. 02-00312                             Page 3

     ORDERED that the Fourth Remand Results are sustained.




                                          /s/ Richard K. Eaton
                                              Richard K. Eaton


Dated:    August 3, 2007
          New York, New York